DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive.
Applicant argues that the essential component does not contain the claimed components including the hydroxyl group-containing methacrylic ester and that none of the detailed embodiments of Takaaki discloses the components of amended claim 1. However, art is considered relevant for all it contains and not just preferred embodiments See MPEP § 2123. As cited in the rejection below Takaaki is considered to teach all of the claimed components with the exception of the metal salt being divalent or multivalent. Accordingly, the arguments drawn to Takaaki are not persuasive.
Applicant further argues Hideo teaches a different ratio of carboxylic acid monomer. However, Hideo is not utilized as a reference for the range of the carboxylic acid monomer and as such arguments to differences in these amounts are not persuasive. Hideo is used as a reference to teach that divalent and multivalent salts are known to be used for neutralizing an acid group in a binder copolymer. Accordingly, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takaaki et al. (JP 2013168323, from the IDS dated 21 July 2021, English Translation provided, hereinafter referred to as “Takaaki”) in view of Hideo et al. (WO 2016158939, from the IDS dated 21 July 2021, English translation provided, hereinafter referred to as “Hideo”).
As to Claim 1: Takaaki teaches a binder resin composition for a lithium ion secondary battery [0001]. Takaaki teaches that the binder comprises a monomer (e) having an ethylenically unsaturated group and an amide group such as meth acrylamide and that the monomer is present in an amount of 0.1 to 20% by weight of all monomers [0026-0030]. Takaaki further teaches that the binder comprises 0.1 to 25% by weight of an ethylenically unsaturated monomer containing an acidic group such as a carboxylic group [0020-0024] and that the acid groups can be neutralized in an amount of 10 to 120% by a metal salt [0038-0042]. Takaaki further teaches that the composition can comprise 0.1 to 20% by weight of a monomer such as 2-hydroxyethyl (meth) acrylate (i.e., a hydroxyl-group containing meth acrylic ester). Additionally, Takaaki teaches that the composition can be mixed with water to form a slurry in order to make an electrode and a battery [0092-0095].
Takaaki does not teach that the metal salt is divalent or multivalent.
However, Hideo teaches that metal salts that are usable for neutralizing the acid group in a binder copolymer include alkali metal salts and alkaline metal salts specifically calcium salts (Lines 162-180). Takaaki and Hideo are analogous art in that they are from the same field of endeavor, namely binder compositions for lithium batteries. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the calcium of Hideo in place of the alkali metal salt of Takaaki because Hideo teaches that alkali metal salts and calcium salts are functionally equivalent for the purposes of neutralizing an acid group in a binder polymer (Lines 162-180).
Takaaki does not explicitly teach the molar ratios of the instant claims.
However, Takaaki teaches all the compositions in weight percentages and the mol percentages of the instant claims are very broad. Accordingly, it would have been obvious to a person having ordinary skill in the art to use the weight ratio teachings of Takaaki and arrive at ranges that overlap the instant molar ratios.
As to Claim 3: Takaaki and Hideo render obvious the composition of claim 1 (supra). Hideo teaches that the neutralizing salt can be a calcium salt (Lines 162-180).
As to Claim 4-6: Takaaki and Hideo render obvious the composition of claim 1 (supra). Takaaki teaches that the composition is mixed with water and a negative electrode active material to form a slurry [0093]. Then using the slurry to form a negative electrode [0093] the combining the negative electrode with a positive electrode to make a lithium secondary battery [0095].
As to Claim 9: Takaaki and Hideo render obvious the composition of claim 3 (supra). Takaaki teaches that the composition is mixed with water and a negative electrode active material to form a slurry [0093]. Then using the slurry to form a negative electrode [0093] the combining the negative electrode with a positive electrode to make a lithium secondary battery [0095].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/              Primary Examiner, Art Unit 1767